FILED
                            NOT FOR PUBLICATION                             FEB 12 2013

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30152

              Plaintiff - Appellee,              D.C. No. 1:10-cr-00047-JDS-1

       v.
                                                 MEMORANDUM *
LOVE THOMAS COOPER,

              Defendant - Appellant.

                    Appeal from the United States District Court
                             for the District of Montana
                    Jack D. Shanstrom, District Judge, Presiding

                           Submitted February 6, 2013 **
                               Seattle, Washington

Before: FISHER, GOULD and PAEZ, Circuit Judges.

      Appellant Love Thomas Wright Cooper appeals his conviction and sentence

for felony possession of firearms in violation of 18 U.S.C. § 922(g)(1). We have

jurisdiction under 18 U.S.C. § 1291, and we affirm.




        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1. The district court adequately apprised Cooper of the dangers and

disadvantages of self-representation when it informed him of the numerous tasks

that he would have to undertake to prepare for trial, emphasized that he would have

to accomplish these tasks while in confinement, informed him that he would be

held to the same standard as any attorney, told Cooper that no exceptions would be

made for him and said that it would be “a difficult road” ahead of him if he chose

to represent himself. See Faretta v. California, 422 U.S. 806, 835 (1975).

Cooper’s decision to nevertheless proceed without counsel was thus knowing and

voluntary. See United States v. Farhad, 190 F.3d 1097, 1098-1100 (9th Cir. 1999).

      2. The district court did not abuse its discretion by imposing an above-

Guidelines, 80-month sentence of imprisonment. See Gall v. United States, 552

U.S. 38, 51 (2007). The sentence imposed was justified by Cooper’s manifest lack

of respect for the law and the danger to the community demonstrated by his past

criminal conduct and statements made while incarcerated. See 18 U.S.C.

§ 3553(a). The district court also “adequately explain[ed]” the sentence. Gall, 552

U.S. at 50.

      AFFIRMED.




                                         2